Citation Nr: 1640822	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  13-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for a major depressive disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2011 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida. 

In July 2016, the Veteran testified via videoconference at a hearing before the undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the July 2016 hearing, the Veteran testified that his psychiatric disability had worsened since his last VA examination.  Another examination is therefore necessary so that VA has sufficient medical evidence to adjudicate the claim.  Additionally, the Veteran reported that he continues to be treated by VA for this disability.  On remand, updated VA treatment records must be associated with the claims file.  

Accordingly, the case is Remanded for the following actions:

1.  Obtain outstanding VA treatment records and associate them with the claims file.  

2.  Then, ensure that the Veteran is scheduled for a VA examination to determine the severity of his service connected psychiatric disability.  The examiner must review the claims file in conjunction with the examination.  

3.  After ensuring that the above development is completed, readjudicate the claim.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




